Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 1 of 7 PageID 64




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION




PHYLLIS N. WILLIAMS-YOUNG, individually,
and on behalf of all others similarly situated

                            Plaintiff,

v.                                                     Case No. 3:20-cv-841-J-32PDB


RCI, LLC
                            Defendant.

______________________________________


                      AMENDED JOINT CASE MANAGEMENT REPORT

       The parties have agreed on the following dates and discovery plan pursuant to

Fed.R.Civ.P. 26(f) and Local Rule 3.05(c):



                    DEADLINE OR EVENT                             AGREED DATE

 Mandatory Initial Disclosures (pursuant to Fed.R.Civ.P.            November 6, 2020
 26(a)(1))
 [Court recommends 30 days after CMR meeting]
 Certificate of Interested Persons and Corporate Disclosure                     Filed
 Statement
 [Each party who has not previously filed must file
 immediately]
 Motions to Add Parties or to Amend Pleadings                         January 7, 2021


 Disclosure of Expert Reports
 Plaintiff:                                                         February 15, 2021
 Defendant:                                                            March 8, 2021




                                             1
Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 2 of 7 PageID 65




                    DEADLINE OR EVENT                                   AGREED DATE
Discovery Deadline                                                           March 31, 2021
[Court recommends 5 months before trial to allow time for
dispositive motions to be filed and decided; all discovery must
be commenced in time to be completed before this date]
Dispositive and Daubert Motions                                               April 28, 2021
[Court requires 4 months or more before trial term begins]
Trial Term Begins                                                         September 6, 2021
[Local Rule 3.05 (c)(2)(E) sets goal of trial within 1 year of filing
complaint in most Track Two cases, and within 2 years in all
Track Two cases; trial term must not be less than 4 months after
dispositive motions deadline (unless filing of such motions is
waived). Trials before the District Judge will generally be set on a
rolling trial term toward the beginning of each month, with a Final
Pretrial Conference to be set by the Court the preceding month. If
the parties consent to trial before the Magistrate Judge, they will
be set for a date certain after consultation with the parties]
Estimated Length of Trial [trial days]                                                2 days
Jury / Non-Jury                                                                         Jury
Mediation
Deadline:                                                                 February 12, 2021

Mediator:                                                                     Peter J. Grilli
Address:                                                                3001 West Azeele St.
                                                                           Tampa, FL 33609
Telephone:                                                                    813-874-1002
[Mediation is mandatory in most Track Two cases; Court
recommends either 2 - 3 months after CMR meeting, or just after
discovery deadline; if the parties do not so designate, the Court
will designate the mediator and the deadline for mediation. A list
of certified mediators is available on the Court’s website and from
the Clerk’s Office.]
All Parties Consent to Proceed Before Magistrate Judge                                    No
If yes, the parties shall complete and all counsel and/or
unrepresented parties shall execute the attached Form AO-85.




                                                 2
Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 3 of 7 PageID 66




I.     Meeting of Parties

       Lead counsel shall meet in person or, upon agreement of all parties, by telephone.

(If all parties agree to conduct the case management conference by telephone, they may do so

without filing a motion with the Court.) Pursuant to Local Rule 3.05(c)(2)(B) or (c)(3)(A), a

meeting was held on October 1, 2020 at 4:00 p.m. EST and was attended by:

Name                                         Counsel for (if applicable)

Alexander James Taylor, Esq.                 Plaintiff

Christian M. Leger, Esq.                     Defendant

II.    Preliminary Pretrial Conference

       Local Rule 3.05(c)(3)(B) provides that preliminary pretrial conferences are mandatory in

Track Three cases.

       Track Two cases: Parties (check one) [__] request [X] do not request a preliminary

pretrial conference before entry of a Case Management and Scheduling Order in this Track Two

case. Unresolved issues to be addressed at such a conference include: N/A.

III. Pre-Discovery Initial Disclosures of Core Information

       Fed.R.Civ.P. 26(a)(1)(A) - (D) Disclosures

       The parties (check one) [__] have exchanged [_X_] agree to exchange information

described in Fed.R.Civ.P. 26(a)(1)(A) - (D) on or by November 6, 2020.

IV. Agreed Discovery Plan for Plaintiffs and Defendants

       A. Certificate of Interested Persons and Corporate Disclosure Statement

       This Court makes an active effort to screen every case in order to identify parties and

interested corporations in which the assigned judge may be a shareholder, as well as for other

matters that might require consideration of recusal. Therefore, each party, governmental party,

intervenor, non-party movant, and Rule 69 garnishee shall file and serve within fourteen (14) days

                                                 3
Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 4 of 7 PageID 67




from that party’s first appearance a Certificate of Interested Persons and Corporate Disclosure

Statement using the attached mandatory form. No party may seek discovery from any source

before filing and serving a Certificate of Interested Persons and Corporate Disclosure Statement.

All papers, including emergency motions, are subject to being denied or stricken unless the filing

party has previously filed and served its Certificate of Interested Persons and Corporate Disclosure

Statement. Any party who has not already filed and served the required certificate is required to

do so immediately. Each party has a continuing obligation to file and serve an amended Certificate

of Interested Persons and Corporate Disclosure Statement within eleven days of 1) discovering

any ground for amendment, including notice of case reassignment to a different judicial officer; or

2) discovering any ground for recusal or disqualification of a judicial officer. A party should not

routinely list an assigned district judge or magistrate judge as an “interested person” absent some

non-judicial interest.

       B. Discovery Plan/Deadline

       The parties shall not file discovery materials with the Clerk except as provided in

Local Rule 3.03. Parties should exchange discovery in the most efficient way, which usually means

electronically. In propounding and responding to discovery, the parties are directed to consult and

comply with the Federal Rules of Civil Procedure, the Local Rules of the United States District

Court for the Middle District of Florida, and the Middle District of Florida’s Discovery Handbook,

available     on         the   Court's    website:      www.flmd.uscourts.gov/forms/Civil/2015-

Civil_Procedure_Handbook.pdf. Each party shall timely serve discovery requests so that the rules

allow for a response prior to the discovery deadline. The Court may deny as untimely all motions

to compel filed after the discovery deadline or those that fail to comply with the meet and confer

requirements contained in Local Rule 3.01(g). The Court notes that the words "confer" and "good

faith" contemplate the parties will exchange thoughts and arguments to try to resolve an issue and

                                                  4
Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 5 of 7 PageID 68




will not simply engage in unilateral noticing that a motion will be filed. In addition to agreeing to

comply with the above, the parties agree as follows:

       The parties agree to exchange discovery requests, responses, and productions via e-

mail. Furthermore, for any item that is required to be served under the Federal Rules of

Civil Procedure, the parties consent to service by email in accordance with Rule 5(b)(2)(F),

provided, however, that effective service shall require delivery to all email addresses

registered with the Court’s CM/ECF system that would otherwise receive service of any filed

document. Failure to serve a document on each of the required email addresses shall negate

effective service.

       C.      Confidentiality Agreements/Motions to File Under Seal

       Whether documents filed in a case may be filed under seal is a separate issue from whether

the parties may agree that produced documents are confidential. The Court is a public forum, and

disfavors motions to file under seal. The Court will permit the parties to file documents under seal

only upon motion and order entered under Local Rule 1.09.

       The parties may reach their own agreement (without Court endorsement) regarding the

designation of materials as “confidential.” The Court discourages unnecessary stipulated motions

for a protective order. The Court will enforce appropriate stipulated and signed confidentiality

agreements. See Local Rule 4.15. Each confidentiality agreement or order shall provide, or shall

be deemed to provide, that “no party shall file a document under seal without first having obtained

an order granting leave to file under seal on a showing of particularized need.” With respect to

confidentiality agreements, the parties agree as follows:

       None at this time; however, after receiving discovery requests from the opposing

party, each party reserves the right to condition the production of documents or information

on the execution of a mutually agreeable confidentiality agreement if appropriate.

                                                  5
Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 6 of 7 PageID 69




       D.        Disclosure or Discovery of Electronically Stored Information and Assertion
                 of Claims of Privilege

       Pursuant to Fed.R.Civ.P. 26(f)(3), the parties have made the following agreements

regarding the disclosure and discovery of electronically stored information as well as the assertion

of claims of privilege or protection of trial preparation materials after production:

       It is unlikely that claims and defenses will involve extensive electronically stored

information (“ESI”), or that substantial amounts of disclosure or discovery will involve

information or records maintained in electronic form. However, it is agreed upon that,

where practicable, the parties will produce any ESI in searchable .pdf format, as well as

confer in good faith with regard to the need for any additional formatting, pursuant to Fed.

R. Civ. P. 34.

       A party claiming that any item within the scope of discovery is protected as either

privileged or as trial-preparation material shall submit a privilege log compliant with Rule

26(b)(5) of the Federal Rules of Civil Procedure and the Middle District of Florida Civil

Discovery Handbook. If a party becomes aware of a privileged document having been

produced the parties shall comply with Fed. R. Civ. P. 26(b)(5)(B). If a protective order is

deemed necessary in order to produce any documents, the Parties will work together to

submit a joint protective to the Court.

       V. Mediation

       Absent a Court order to the contrary, the parties in every case will participate in Court-

annexed mediation as detailed in Chapter Nine of the Court’s Local Rules. The parties have agreed

on a mediator from the Court’s approved list of mediators as set forth in the table above, and have

agreed to the date stated in the table above as the last date for mediation. The list of mediators is




                                                   6
Case 3:20-cv-00841-TJC-PDB Document 17 Filed 10/12/20 Page 7 of 7 PageID 70




available from the Clerk, and is posted on the Court’s web site at www.flmd.uscourts.gov. If the

parties do not so designate, the Court will designate the mediator and the deadline for mediation.

       VI.     Requests for Special Handling

       Requests for special consideration or handling (requests may be joint or unilateral): N/A.

Date: October 12, 2020.

 /s/ Alexander James Taylor                       /s/ Christian M. Leger_____________
 Alexander James Taylor, Esq.                     ALFRED J. BENNINGTON, JR., ESQ.
 Florida Bar No. 1013947                          Florida Bar No. 0404985
 Counsel for Plaintiff                            bbennington@shutts.com
 Sulaiman Law Group, Ltd.                         GLENNYS ORTEGA RUBIN, ESQ.
 2500 S. Highland Ave., Ste. 200                  Florida Bar No. 556361
 Lombard, IL 60148                                grubin@shutts.com
 Telephone: (630) 575-8181                        CHRISTIAN M. LEGER, ESQ.
 Facsimile: (630) 575-8188                        Florida Bar No. 100562
 ataylor@sulaimanlaw.com                          cleger@shutts.com
                                                  SHUTTS & BOWEN LLP
                                                  300 South Orange Avenue, Suite 1600
                                                  Orlando, Florida 32801
                                                  Telephone: (407) 835-6755
                                                  Facsimile: (407) 849-7255

                                                  FRANK A. ZACHERL, ESQ.
                                                  Florida Bar No. 868094
                                                  fzacherl@shutts.com
                                                  200 South Biscayne Boulevard, Suite
                                                  4100
                                                  Miami, Florida 33131
                                                  Telephone: (561) 650-8518
                                                  Facsimile: (561) 822-5527
                                                  Counsel for Defendant




                                                 7
